Per Curiam.
— The sole question in this case is whether the finding by the trial court that, “for some years last past both the plaintiff and the defendant have used abusive language to each other, and that in times of extreme temper each has used physical force against the other,” is a sufficient finding to allow the court to grant a divorce.
Although the finding does not set out all the facts which might , have been embodied in it, we take it that it is sufficient to constitute a finding of cruelty, which, under our divorce statutes, is sufficient ground for granting a decree.
For that reason, the judgment of the trial court is affirmed.